DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 03/15/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
The application is examined in view of sildenafil as specific active agent, claims 1-2, 4, 6-7, 9, 11 and 28-37 read on the elected species and are under examination; claims 10 and 12 do not read on the elected species and are withdrawn from consideration.
Claims 1-2, 4, 6-7, 9-14 and 28-37 are pending, claims 1-2, 4, 6-7, 9, 11 and 28-37 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2022 and 04/08/2022 except NPLC4 due to absence of English translation is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-7, 9, 11 and 28-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the lyophilized granules do not comprise liquid paraffin”, and there is no positive citation of liquid paraffin in the lyophilized granules in applicant’s specification. MPEP 2173.05 (i), Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977).Therefore, claim 1 is indefinite.
Claims 2, 4, 6-7, 9, 11 and 28-29 are rejected for depending on rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-7, 9, 11 and 28-37 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US7122198) in view of Sandhu et al. (US20150080353), Paetz et al. (US20100310668), Kabaradjian (WO2009112156)  and Asotra et al. (US20090247575).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Singh et al. teaches A novel fast dissolving pharmaceutical composition in solid
dosage form with prolonged sweet taste which comprises (a)At least one pharmaceutically active agent, (b) At least one water soluble sugar, (c) At least one non-sugar sweetener in normal fast release form and (d) At least one non-sugar
sweetener in a mucoadhesive slow release form (abstract). Accordingly the present invention relates to a novel fast dissolving pharmaceutical composition in solid dosage form with a prolonged sweet taste which comprises: a) at least one pharmaceutically active agent in an amount of from 0.1 to 99 weight % of the total dosage form; b) at least one water soluble sugar in an amount of from 5 to 95 weight % of the total dosage form; c) at least one non-sugar sweetener in a fast release form in an amount of from 0 to 10 weight % of the total dosage form; and d) at least one non-sugar sweetener in a mucoadhesive slow release form in an amount of from 0.5 to 20 weight % of the total dosage form (column 2, line 36-50). The water soluble sugars which can be used in the process according to the present invention are Mannitol, Sorbitol, Xylitol and/or the like. The drugs, pharmaceutically active agents or their salts to be employed for the fast dissolving buccal tablet can be selected from many groups of drugs (column 3, [line 1-15). The conventional therapeutically acceptable additives like binding agents, lubricants, disintegrants, flavouring agents, colouring agents, pH modifiers and wetting agents may be added to the pharmaceutical composition prepared (column19, line 59-64). In examples 3 and 6, the active ingredient is mixed with other excipients such as polysorbate, tribehenin or crosslinked polyacrylic acid in water forming a powder comprising active ingredient and excipients before being mixed with other additive such as mannitol (51.5%) and citric acid (2%), which is then compressed into tablet (column 21, line 1-25; column 22, line 30-67). In examples 1- 2, the active agent is mixed, blend and sieved with other ingredients before compressed into a tablet (column 20, line 10-67).
	Sandhu et al. teaches compositions and methods useful for the in vivo delivery of substantially water-insoluble drugs, like taxol (abstract). The compositions
can be provided in the form of a minicapsule, a capsule, a tablet, an implant, a troche, a lozenge (minitablet), a temporary or permanent suspension, an ovule, a suppository, a
wafer, a chewable tablet, a quick or fast dissolving tablet, an effervescent tablet, a buccal or sublingual solid, a granule, a film, a sprinkle, a pellet, a bead, a pill, a powder, a triturate, a platelet, a strip or a sachet. Compositions can also be administered as a "dry syrup", where the finished dosage form is placed directly on the tongue and swallowed or followed with a drink or beverage. These forms are well known in the art and are packaged appropriately. The compositions can be formulated
for oral, nasal, buccal, ocular, urethral, transmucosal, vaginal, topical or rectal delivery (page 16, [0163]). The active agent is sildenafil in one embodiment (page 13, [0136]). The composition comprises pharmaceutical excipients such as mannitol (page 13, [0137]).
	Paetz et al. teaches a pharmaceutical composition comprising N-2-(diethylamino)ethyl-5-(5-fluoro-1,2- dihydro-2-oxo-3H-indol-3-ylidene)methyl-2,4-dimethyl 1H-pyrrole-3-carboxamide and a process of preparing such composition (page 1, [0001]). If the active pharmaceutical ingredient is present in lyophilized form, one or more excipients can be present. Preferably, mixtures of soluble and insoluble excipients are employed as explained in more detail below with respect to the process of the invention (page 2, [0022]). In a second embodiment of the process of the invention, the active pharmaceutical ingredient is transferred into its amorphous or partially amorphous form in above step (b) by lyophilizing, i.e. the solvent is evaporated from a solution containing the active pharmaceutical ingredient and option ally one or more excipients via freeze-drying under vacuum. This leads to an enhanced particle Surface porosity and, if at least one excipient is present, an optimized embedding of the active pharmaceutical ingredient into the excipient(s), thereby improving solubility, homogeneity and flowability (page 3, [0051]). The composition comprises lubricant at about 0.1 to 2% (page 3, [0040]). Compound I and mannitol were lyophilized from an aqueous-alcoholic solution (pH 7.4) at 20 to 100 mbar and -40 to -60° C. and dried at 101.3 mbar and 25 to 45° C. The lyophilizate was mixed with sodium croscarmellose and magnesium Stearate and filled into hard gelatin capsules (page 4, [0065]). 
	Kabaradjian teaches solid composition comprising at least one antacid and at least one neutral saliva stimulant, its process for preparation, its use for treating and/or preventing gastric disorders or diseases and a method for treating
and preventing gastric disorders and diseases (abstract). In example 2B, a granulated powder composition comprising about 5mg (about 0.5%) of liquid paraffin as lubricant and 400mg of sorbitol in total 995mg of dosage (page 11, example 2B).
	Asotra et al. teaches pharmaceutical composition for oral administration (abstract). Mannitol is a sorbent material that is commonly used in dry, solid formulations. It can be used to produce a dry, free-flowing, granulated powder or powders that can provide an extended shelf life and be more convenient to handle and
mix in the field. Mannitol comes in several forms, including spray dried and granular. Useful substitutes for mannitol include other polyhydric alcohols, such as sorbitol, xylitol, isomalt and malitol, as well as tribasic calcimn phosphate, dibasic calcium phosphate, calcium phosphate, kaolin, lactose, microcrystalline cellulose, powdered cellulose, precipitate calcium carbonate, starch, dextrose, dextrate, sucrose,
anhydrous silicon dioxide, anhydrous ethanol, sodium metabisulfite and mixtures thereof (page 6, [0060]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Singh et al.  is that Singh et al.   do not expressly teach sildenafil, lyophilized active ingredient and liquid paraffin. This deficiency in Singh et al.  is cured by the teachings of Sandhu et al., Paetz et al., Kabaradjian and Asotra et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Singh et al., as suggested by Sandhu et al., Paetz et al., Kabaradjian and Asotra et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to use sildenafil as active agent in the granule formulation comprising sorbitol and liquid paraffin because sildenafil is a suitable active agent for fast dissolving formulation as suggested by Sandhu et al. MPEP 2144.07. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), Therefore, it is obvious for one of ordinary skill in the art to use sildenafil as active agent in the granule formulation comprising sorbitol and liquid paraffin and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to have active ingredient sildenafil in the lyophilized form because active pharmaceutical ingredient in lyophilized form has improved solubility, homogeneity and flowability as suggested by Paetz et al. Since it is advantage to do so, it is obvious for one of ordinary skill in the art to have active ingredient sildenafil in the lyophilized form and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to include about 0.1 to 2% of liquid paraffin as lubricant mixed with lyophilized active ingredient because liquid paraffin is a suitable lubricant in formulation. MPEP 2144/07. Under guidance from Singh et al. teaching lubricant encompassing liquid paraffin, Paetz et al. teaching 01. to 2% of lubricant, Kabaradjian teaching 0.5% of liquid paraffin as lubricant, it is obvious for one of ordinary skill in the art to include about 0.1 to 2% of liquid paraffin as lubricant mixed with lyophilized active ingredient and produce instant claimed invention with reasonable expectation of success.
Regarding claims 1-2,4, 6-7, 9, 11, the combination of prior art teaches a powder formulation comprising lyophilized sildenafil at amount of 0.1 to 99%, sorbitol 5 to 95%, liquid paraffin at 0.1 to 2% and citric acid 2% as well as other excipient 12.5%. As evidenced by Asotra et al. that powder comprising mannitol or sorbitol is free flowing and free flowing powder can provide an extended shelf life and be more convenient to handle and mix in the field, thus, the prior art powder comprising sorbitol is expected to be free flowing in the absence of evidence to the contrary. In arguendo that the prior art granule is not free flowing, one of ordinary skill in the art would have been motivated to produce a free flowing granule under guidance from Asotra et al. since it is advantage to have free flowing powder for an extended shelf life and being more convenient to handle and mix in the field.
Regrading the limitation of “lyophilized granule”, according to applicant’s specification, after active ingredient is lyophilized and sieved, the “granule” is obtained without normal granulation process. Since prior arts teach lyophilized and sieved process, the same or substantially same “granule” is expected to obtain and the limitation is met.
The blend mixture (composition) comprises sorbitol 5 to 95%, liquid paraffin at 0. 5% and citric acid 2%; when sorbitol is 95%, the total of sorbitol, liquid paraffin and citric acid is 95+0.5+2=97.5, the amount of sorbitol in the mixture of these three is 95/97.5=97%, liquid paraffin is 0.5% and citric acid 2/97.5=2.05%=2%.
Regarding “consists of” in claims 7, 29, 34, 37 as well as claim 30 forming the blend composition comprising sorbitol, liquid paraffin and citric acid, and it appears this requires that the ingredient in blend composition being mixed before blend with active ingredients and other ingredient, this is considered as product by process. 
With respect to the USC 102/103 rejection above, please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Declaration:
The Declaration of Parag Lokhandle under 37 CFR 1.132 filed on 03/15/2022 is insufficient to overcome the rejection of claims 1-2, 4, 6-7, 9, 11 and 28-37 based upon Singh et al. (US7122198) in view of Sandhu et al. (US20150080353), Paetz et al. (US20100310668), Kabaradjian (WO2009112156)  and Asotra et al. (US20090247575) as set forth in the Office action because:
Applicants argue that mixing the ingredients in blend composition comprising sorbitol, liquid paraffin and citric acid before being mixed with lyophilized active ingredient has unexpected results regarding moisture uptake.
In response to this argument: This is not persuasive. Applicant’s data is not sufficient to overcome the 103 rejection at least for the following reason because they are not commensurate with the scope of claimed invention.  Those data only has one percentage of each ingredients and only one active ingredients in lyophilized form requires other excipients with certain percentage, and the claimed invention has broad scope that includes 0.01% to 30% of any lyophilized active ingredients comprising any other excipients at any amount, 70-99.99% of blend composition and 0-30% of other ingredients. Thus, one artisan in the art is not sure the unexpected results would be in the whole claimed range. Therefore, the data is not sufficient to overcome the 103 rejection.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
 
Response to argument:
Applicants argue that the prior arts do not teach the claimed invention and claimed invention has improved properties according to declaration.
In response to this argument: This is not persuasive. The new ground of 103 rejection teaches each limitation of applicant’s claimed invention and the declaration has been fully addressed as insufficient to overcome the 103 rejection.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613